Name: Commission Regulation (EC) NoÃ 248/2007 of 8 March 2007 on measures concerning the Multi-annual Financing Agreements and the Annual Financing Agreements concluded under the Sapard programme and the transition from Sapard to rural development
 Type: Regulation
 Subject Matter: Europe;  economic policy;  agricultural policy;  EU finance;  European construction;  regions and regional policy
 Date Published: nan

 9.3.2007 EN Official Journal of the European Union L 69/5 COMMISSION REGULATION (EC) No 248/2007 of 8 March 2007 on measures concerning the Multi-annual Financing Agreements and the Annual Financing Agreements concluded under the Sapard programme and the transition from Sapard to rural development THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 29 thereof, Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe in the pre-accession period (1), and in particular Article 12(2) thereof, Whereas: (1) Council Regulation (EC) No 1268/1999 introduced Community support for pre-accession measures for agriculture and rural development in the applicant countries of Central and Eastern Europe in the pre-accession period (the Sapard programme) including Bulgaria and Romania in particular. (2) Article 29 of the Act of Accession of Bulgaria and Romania provides that where the period for multi-annual commitments made under the Sapard programme in relation to certain measures extends beyond the final permissible date for payments under Sapard, the outstanding commitments will be covered within the 2007-2013 rural development programme. (3) The Sapard programme comprises several measures to be supported after accession by Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (2). (4) To facilitate the transition between these two types of support, the period during which commitments can be made to beneficiaries under the Sapard programme should be specified. (5) The conditions under which projects approved under Regulation (EC) No 1268/1999 but which can no longer be financed under that Regulation can be transferred to rural development programming should be specified. (6) This Regulation is without prejudice to Commission Regulation (EC) No 1423/2006 of 26 September 2006 establishing a mechanism for appropriate measures in the field of agricultural spending in respect of Bulgaria and Romania (3). (7) In accordance with the provisions of Article 12 of Commission Regulation (EC) No 2759/1999 of 22 December 1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 (4), an ex-post evaluation of the Sapard programme must be carried out. It has to be ensured that these evaluations may still be carried out and financed after 2006, beyond the period of eligibility under Sapard in accordance with Council Regulation (EC) No 1268/1999. (8) Multi-annual Financing Agreements (MAFAs) and Annual Financing Agreements (AFAs) were concluded between the European Commission, representing the European Community, on the one hand and Bulgaria and Romania on the other. (9) In areas falling within the scope of the Treaty establishing the European Community, the relationship between Bulgaria and Romania and the Community, as of 1 January 2007, when these States accede to the European Union, is governed by Community law. In principle, bilateral agreements, without any particular legal acts being necessary, continue to apply as far as they do not contradict obligatory Community law. In certain areas, the MAFAs and AFAs provide for rules which are different from Community law whilst not being contrary to any binding provisions. However, it is appropriate to foresee that in respect of Sapard the new Member States should, as far as possible, follow the same rules as those which apply to any other areas of Community law. (10) It is therefore appropriate to provide for the continuation of the applicability of the MAFAs and AFAs subject to certain derogations and amendments. At the same time, certain provisions are no longer needed given the fact that the Community is no longer dealing with third countries but with Member States and that the new Member States will be directly submitted to provisions under Community law. Such MAFA provisions should therefore no longer apply. In order to ensure continuity in the application of the MAFAs and AFAs, these changes should apply from 1 January 2007. (11) Council Regulation (EC) No 1266/1999 of 21 June 1999 on coordinating aid to the Applicant Countries in the framework of the pre-accession strategy and amending Regulation (EEC) No 3906/89 (5) and Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the Applicant Countries of Central and Eastern Europe in the pre-accession period (6) have been the legal bases for the Commission to confer the management of aid under the Sapard programme on implementing agencies in the Applicant Countries on a case-by-case basis. The MAFAs were concluded based on that possibility. However, in relation to Member States, Community law does not require a conferral of management procedure but an accreditation procedure at national level for paying agencies referred to in Article 6 of Council Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (7). The MAFAs provide for basically an identical accreditation procedure in their Article 4 of Section A of the Annex. With regard to Member States there is, therefore, no more a need to provide for a conferral of the management of aid. Therefore, derogation from these provisions is appropriate. (12) Multi-annual Financing Agreements (MAFAs) and Annual Financing Agreements (AFAs) were also concluded between the European Commission, representing the European Community, on the one hand and the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia (the 2004 accession Member States) on the other. (13) Provisions similar to those contained in this Regulation as regards the MAFAs and AFAs as regards Bulgaria and Romania were adopted in relation to the MAFAs and AFAs as regards the 2004 accession Member States in Commission Regulation (EC) No 1419/2004 of 4 August 2004 on the continuation of the application of the Multi-annual Financing Agreements and the Annual Financing Agreements concluded between the European Commission, representing the European Community, on the one hand and the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia on the other, and providing for certain derogations from the Multi-annual Financing Agreements and from Council Regulation (EC) No 1266/1999 and Regulation (EC) No 2222/2000 (8). However these measures were adopted as measures to facilitate the transition from the Sapard programme to rural development and so expire on 30 April 2007. (14) In the light of experience it has been established that these measures do not solely concern the transition from the Sapard programme to rural development but concern predominantly the finalisation of the programmes started under the Sapard programme for the 2004 accession Member States. Regulation (EC) No 1268/1999 states in its Article 1(1) that it remains applicable in this case. (15) It is therefore appropriate to provide in this Regulation for the adoption of measures identical to those set out in Regulation (EC) No 1419/2004 in order to provide for the finalisation of the programmes started under the Sapard programme for the 2004 accession Member States, since these programmes are not yet finalised. These measures should apply once those contained in Regulation (EC) No 1419/2004 cease to apply, namely from 1 May 2007. (16) According to Article 12(7) of Section A of the Annex of the MAFA the amount to be recovered in accordance with a conformity clearance Decision shall be deducted from the next application for payment to the Commission. Article 12(8) provides that the amount to be recovered in accordance with the conformity clearance Decision shall not be reallocated to the Programme. The application of both provisions would result in a double deduction of the amount from a Sapard allocation to a Beneficiary country. Therefore, the provision that this amount shall be deducted from the next application for payment to the Commission should be deleted. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development and the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: CHAPTER I BULGARIA AND ROMANIA SECTION I Transition from Sapard to rural development Article 1 End of contracting period under Regulation (EC) No 1268/1999 As regards Community funds relating to Regulation (EC) No 1268/1999, Bulgaria and Romania may continue to contract or enter into commitments with any beneficiary until the respective date that each contracts or enters into commitments for the first time under Regulation (EC) No 1698/2005. They shall inform Commission of this date. Article 2 Financing of Sapard projects beyond the period of eligibility 1. Where the period for multi-annual commitments made under the Sapard programme in relation to afforestation of agricultural land, support for the establishment of producer groups or agri-environment schemes extends beyond the final permissible date for payments under Sapard, the outstanding commitments may be covered under the rural development programmes for the period 2007 to 2013 under Regulation (EC) No 1698/2005 and financed by the EAFRD provided that the rural development programme makes provision for this purpose. 2. Where Bulgaria or Romania apply paragraph 1, they shall notify the Commission, before the end of 2007, the amounts corresponding to appropriations committed. 3. The rules on eligibility of and checks on assistance under Regulation (EC) No 1268/1999 shall continue to apply. Article 3 Expenditure relating to the ex-post evaluation of the Sapard programmes Expenditure relating to the ex-post evaluations of the relevant Sapard programmes provided for in Article 12 of Regulation (EC) No 2759/1999 may be eligible under the technical assistance component of the rural development programmes for the period 2007 to 2013 under Regulation (EC) No 1698/2005 and financed by the EAFRD provided that the rural development programme makes provision for this purpose. Article 4 Correlation of measures under the current and the new programming period The correlation table for measures referred to in Articles 2 and 3 under Regulation (EC) No 1268/1999 and Regulation (EC) No 1698/2005 is set out in Annex I. SECTION II MAFAs and AFAs Article 5 Continuation of the applicability of the MAFAs and the AFAs after Accession 1. Without prejudice to the continuation of the validity of the Multi-annual Financing Agreements (hereinafter referred to as MAFAs) and the Annual Financing Agreements (hereinafter referred to as AFAs), as listed in Annex II, concluded between the European Commission representing the European Community on the one hand and Bulgaria and Romania on the other, these Agreements shall continue to apply subject to the provisions of this Regulation. 2. Articles 2 and 4 of the MAFAs shall cease to apply. 3. The following provisions of the Annex of the MAFAs shall cease to apply: (a) Articles 1 and 3 of Section A; however, any references to these Articles in the MAFAs or AFAs shall be construed as referring to the national accreditation decision in accordance with Article 4 of Section A; (b) Article 14, points 2.6 and 2.7 of Section A; (c) Articles 2, 3, 4, 5, 6 and 8 of Section C; and (d) Section G. 4. Article 12(2) of Regulation (EC) No 1266/1999 and Article 3 of Regulation (EC) No 2222/2000 shall no longer apply to Bulgaria and Romania with regard to the Sapard programme. Article 6 Derogations from MAFA provisions and from Regulation (EC) No 2222/2000 By way of derogation from the last subparagraph of Article 4(7) and Article 5(4) of Section A of the Annex of the MAFAs and Article 5(4) of Regulation (EC) No 2222/2000, the Commission shall immediately be informed of any modifications in the implementation or paying arrangements of the SAPARD Agency after its accreditation. CHAPTER II MAFAS AND AFAS AS REGARDS THE CZECH REPUBLIC, ESTONIA, HUNGARY, LATVIA, LITHUANIA, POLAND, SLOVAKIA AND SLOVENIA Article 7 Continuation of the applicability of the MAFAs and the AFAs after Accession 1. Without prejudice to the continuation of the validity of the Multi-annual Financing Agreements (hereinafter referred to as MAFAs) and the Annual Financing Agreements (hereinafter referred to as AFAs), as listed in Annex III, concluded between the European Commission, representing the European Community, on the one hand and the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia on the other, these Agreements shall continue to apply subject to the provisions of this Regulation. 2. Articles 2 and 4 of the MAFAs shall cease to apply. 3. The following provisions of the Annex to the MAFAs shall cease to apply: (a) Articles 1 and 3 of Section A; however, any references to these Articles in the MAFAs or AFAs shall be construed as referring to the national accreditation decision in accordance with Article 4 of Section A; (b) Article 14, points 2.6 and 2.7 of Section A; (c) Articles 2, 3, 4, 5, 6 and 8 of Section C; (d) Item 8 of Section F; and (e) Section G. 4. Article 12(2) of Regulation (EC) No 1266/1999 and Article 3 of Regulation (EC) No 2222/2000 shall no longer apply with regard to the Sapard programme. Article 8 Derogations from MAFA provisions and from Regulation (EC) No 2222/2000 By way of derogation from the last subparagraph of Article 4(7) and Article 5(4) of Section A of the Annex to the MAFAs and Article 5(4) of Regulation (EC) No 2222/2000, the Commission shall immediately be informed of any modifications in the implementation or paying arrangements of the Sapard Agency after its accreditation. Article 9 Amendment of the MAFAs 1. Article 7(8) of Section A of the Annex to the MAFAs is replaced by the following: The final balance of the programme shall be paid: (a) if the National Authorising Officer submits to the Commission within the deadline for payment laid down in the final Annual Financing Agreement, a certified statement of expenditure actually paid in accordance with Article 9 of this Section; (b) if the final report on implementation has been submitted to and approved by the Commission; (c) when the Decision referred to in Article 11 of this section has been adopted. The payment shall not prejudice the adoption of a subsequent decision pursuant Article 12 of this section. 2. The following subparagraph is added to Article 10(3) of section A of the Annex to the MAFAs: However, interest not accounted for by projects assisted under the programme of the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia, respectively, shall be paid to the Commission in euro. 3. Article 12(7) of Section A of the Annex to the MAFA is replaced by the following: The amount to be recovered in accordance with the conformity clearance Decisions, shall be communicated to the National Authorising Officer who shall, on behalf of the Member States, ensure that the amount is credited to the Sapard euro account within two months of the date the conformity clearance Decision was taken. The Commission may, however, on a case by case basis, decide that any amount to be credited to it shall be offset against payments due to be made by the Commission to the Member States under any Community instrument. Article 10 Replacement of the amounts provided for in Article 2 of AFA 2003 The amount provided for in Article 2 of each of the AFAs 2003 shall be replaced by the amounts referred to in Annex IV. Article 11 Amendment of Article 3 of AFAs 2000 to 2003 At the end of Article 3 of each of the AFAs, the following subparagraph is added: Any part of the Community contribution referred to in Article 2 for which no contracts with the final beneficiaries have been signed as of the date referred to in the second subparagraph shall be notified to the Commission within three months of this amount being known. CHAPTER III GENERAL PROVISIONS Article 12 Scope Chapter I shall apply in respect of the implementation of the Sapard programme in Bulgaria and Romania. Chapter II shall apply in respect of the implementation of the Sapard programme in the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia. Article 13 Entry into force and application This Regulation shall enter into force on the third day following its publication in the Offical Journal of the European Union. Chapter I shall apply from 1 January 2007. Chapter II shall apply from 1 May 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 161, 26.6.1999, p. 87. Regulation as last amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (2) OJ L 277, 21.10.2005, p. 1. Regulation as last amended by Regulation (EC) No 2012/2006 (OJ L 384, 29.12.2006, p. 8). (3) OJ L 269, 28.9.2006, p. 10. (4) OJ L 331, 23.12.1999, p. 51. Regulation as last amended by Regulation (EC) No 2278/2004 (OJ L 396, 31.12.2004, p. 36). (5) OJ L 161, 26.6.1999, p. 68. (6) OJ L 253, 7.10.2000, p. 5. Regulation as last amended by Regulation (EC) No 1052/2006 (OJ L 189, 12.7.2006, p. 3). (7) OJ L 209, 11.8.2005, p. 1. Regulation as amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (8) OJ L 258, 5.8.2004, p. 11. Regulation as amended by Regulation (EC) No 1155/2005 (OJ L 187, 19.7.2005, p. 14). ANNEX I Correlation table for measures provided for in Regulation (EC) No 1268/1999 and Regulation (EC) No 1698/2005 Measures under Regulation (EC) No 1268/1999 Axe and measures under Regulation (EC) No 1698/2005 Codes under Regulation (EC) No 1698/2005 Agricultural production methods designed to protect the environment and maintain the countryside, Article 2, fourth indent. Article 36(a)(iv) and Article 39: Agri-environment payments 214 Setting up producer groups, Article 2, seventh indent. Article 20(d)(ii) and Article 35: Producer groups 142 Forestry, including afforestation of agricultural areas, investments in forest holdings owned by private forest owners and processing and marketing of forestry products, Article 2, 14th indent. Article 36(b)(i) and Article 43: First afforestation of agricultural land 221 Technical assistance for the measures covered by this Regulation, including studies to assist with the preparation and monitoring of the programme, information and publicity campaigns. Article 66(2): Technical assistance 511 ANNEX II Multi-annual Financing Agreements (MAFAs) and Annual Financing Agreements (AFAs) concluded between the European Commission and Romania and Bulgaria 1. LIST OF MAFAS The following MAFAs were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the twentieth day of April in the year two thousand and one,  the Government of Romania the seventeenth day of January in the year two thousand and two. 2. LIST OF AFAS A. Annual financing agreement 2000 The following AFAs for 2000 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the twentieth day of April in the year two thousand and one,  the Government of Romania the seventeenth day of January in the year two thousand and two. B. Annual financing agreement 2001 The following AFAs for 2001 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the twenty-ninth day of July in the year two thousand and two,  the Government of Romania the eleventh day of October in the year two thousand and two. C. Annual financing agreement 2002 The following AFAs for 2002 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the sixth day of June in the year two thousand and three,  the Government of Romania the twelfth day of May in the year two thousand and three. D. Annual financing agreement 2003 The following AFAs for 2003 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the first day of October in the year two thousand and three,  the Government of Romania the twenty-second day of September in the year two thousand and four. E. Annual financing agreement 2004 The following AFAs for 2004 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the sixth day of June in the year two thousand and five,  the Government of Romania the third day of November in the year two thousand and five. F. Annual financing agreement 2005 The following AFAs for 2005 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the sixth day of June in the year two thousand and six,  the Government of Romania the twenty-fifth day of July in the year two thousand and six. G. Annual financing agreement 2006 The following AFAs for 2006 were concluded between the European Commission representing the European Community and:  the Republic of Bulgaria the twenty-ninth of December in the year two thousand and six,  the Government of Romania (1). (1) Adopted by the Commission on 18 October 2006, signed by the Commission and the Government of Romania on 31 October 2006, undergoing conclusion procedures in Romania. ANNEX III Multi-Annual Financing Agreements (MAFAs) and Annual Financing Agreements (AFAs) concluded between the European Commission and the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovakia and Slovenia 1. LIST OF MAFAS The following MAFAs were concluded between the European Commission, representing the European Community, and  the Czech Republic the tenth day of December in the year two thousand and one,  the Republic of Estonia the twenty-eighth day of May in the year two thousand and one,  the Republic of Hungary the fifteenth day of June in the year two thousand and one,  the Republic of Latvia the fourth day of July in the year two thousand and one,  the Republic of Lithuania the twenty-ninth day of August in the year two thousand and one,  the Republic of Poland the eighteenth day of May in the year two thousand and one,  the Republic of Slovakia the sixteenth day of May in the year two thousand and one, and  the Republic of Slovenia the twenty-eighth day of August in the year two thousand and one. 2. LIST OF AFAS A. Annual financing agreement 2000 The following AFAs for 2000 were concluded between the European Commission, representing the European Community, and  the Czech Republic the tenth day of December in the year two thousand and one,  the Republic of Estonia the twenty-eighth day of May in the year two thousand and one,  the Republic of Hungary the fifteenth day of June in the year two thousand and one,  the Republic of Latvia the eleventh day of May in the year two thousand and one,  the Republic of Lithuania the twenty-ninth day of August in the year two thousand and one,  the Republic of Poland the eighteenth day of May in the year two thousand and one,  the Republic of Slovakia the sixteenth day of May in the year two thousand and one, and  the Republic of Slovenia the sixteenth day of October in the year two thousand and one. B. Annual financing agreement 2001 The following AFAs for 2001 were concluded between the European Commission, representing the European Community, and  the Czech Republic the nineteenth day of June in the year two thousand and three,  the Republic of Estonia the tenth day of July in the year two thousand and three,  the Republic of of Hungary the twenty-sixth day of March in the year two thousand and three,  the Republic of Latvia the thirtieth day of May in the year two thousand and two,  the Republic of Lithuania the eighteenth day of July in the year two thousand and two,  the Republic of Poland the tenth day of June in the year two thousand and two,  the Republic of Slovakia the fourth day of November in the year two thousand and two, and  the Republic of Slovenia the seventeenth day of July in the year two thousand and two. C. Annual financing agreement 2002 The following AFAs 2002 were concluded between the European Commission, representing the European Community, and  the Czech Republic the third day of June in the year two thousand and four,  the Republic of Estonia the eleventh day of December in the year two thousand and three,  the Republic of Hungary the twenty-second day of December in the year two thousand and three,  the Republic of Latvia the twelfth day of May in the year two thousand and three,  the Republic of Lithuania the sixth day of June in the year two thousand and three,  the Republic of Poland the fourteenth day of April in the year two thousand and three,  the Republic of Slovakia the thirtieth day of September in the year two thousand and three, and  the Republic of Slovenia the twenty-eighth day of July in the year two thousand and three. D. Annual financing agreement 2003 The following AFAs 2003 were concluded between the European Commission representing the European Community and  the Czech Republic the second day of July in the year two thousand and four,  the Republic of Estonia the eleventh day of December in the year two thousand and three,  the Republic of Hungary the twenty-second day of December in the year two thousand and three,  the Republic of Latvia the first day of December in the year two thousand and three,  the Republic of Lithuania the fifteenth day of January in the year two thousand and four,  the Republic of Poland the tenth day of June in the year two thousand and three,  the Republic of Slovakia the twenty-sixth day of December in the year two thousand and three, and  the Republic of Slovenia the eleventh day of November in the year two thousand and three. ANNEX IV Annual Financial Agreement 2003 allocation by country (EUR) Country Amount Czech Republic 23 923 565 Estonia 13 160 508 Hungary 41 263 079 Latvia 23 690 433 Lithuania 32 344 468 Poland 182 907 972 Slovakia 19 831 304 Slovenia 6 871 397 Total 343 992 726